

Exhibit 10.29


FORM OF
RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
AMENDED AND RESTATED
KKR REAL ESTATE FINANCE TRUST INC.
2016 OMNIBUS INCENTIVE PLAN


KKR Real Estate Finance Trust Inc. (the “Company”), pursuant to its Amended and
Restated 2016 Omnibus Incentive Plan (the “Plan”), hereby grants to the
Participant set forth below the number of Restricted Stock Units (“RSUs”) set
forth below. The RSUs are subject to all of the terms and conditions as set
forth herein, in the Restricted Stock Unit Agreement (attached hereto), and in
the Plan, all of which are incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the Plan.
Participant:
[●]
Date of Grant:
[●]
Number of RSUs:
Vesting Commencement Date:
[●]
[●]
Vesting Schedule:
Provided the Participant has not previously undergone a Termination, [●] of the
RSUs granted hereunder shall vest on each of the first [●] anniversaries of the
Vesting Commencement Date (each, a “Vesting Date”), and such RSUs shall be
settled in accordance with the provisions of the Restricted Stock Unit Agreement
attached. Notwithstanding the foregoing, if the Participant undergoes a
Termination prior to an applicable Vesting Date due to the Participant’s death
or Disability, then the RSUs that have not vested prior to such Vesting Date
shall be immediately fully vested, but shall be settled on the earlier of (i)
each subsequent Vesting Date and (ii) a Change in Control that also satisfies
the definition of a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation pursuant to Section 409A of the Code.
Minimum Retained Ownership Percentage:
[●]%

*    *    *


1

--------------------------------------------------------------------------------

        




THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.

KKR REAL ESTATE FINANCE TRUST INC.




 
PARTICIPANT
By:
Title:
 
Name:





2



--------------------------------------------------------------------------------






RESTRICTED STOCK UNIT AGREEMENT

UNDER THE
AMENDED AND RESTATED
KKR REAL ESTATE FINANCE TRUST INC.
2016 OMNIBUS INCENTIVE PLAN
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Amended and Restated KKR Real Estate Finance Trust Inc. 2016
Omnibus Incentive Plan (the “Plan”), KKR Real Estate Finance Trust Inc. (the
“Company”) and the Participant agree as follows. The Grant Notice is
incorporated into and deemed a part of this Restricted Stock Unit Agreement.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.
1.Grant of Restricted Stock Units. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant the number
of Restricted Stock Units (“RSUs”) provided in the Grant Notice (with each RSU
representing an unfunded, unsecured right to receive one share of Common Stock
upon vesting).
2.    Vesting. Subject to the conditions contained herein and in the Plan, the
RSUs shall vest as provided in the Grant Notice.
3.    Settlement of Restricted Stock Units. Payment in settlement of any vested
RSU shall be made in Common Stock as soon as practicable following the
applicable vesting date but in no event later than 60 days following such date.
4.    Treatment of Restricted Stock Units Upon Termination. Except as provided
in the Grant Notice, the provisions of Section 9(c)(ii) of the Plan are
incorporated herein by reference and made a part hereof.
5.    Company; Participant.
(a)    The term “Company” as used in this Agreement with reference to service
with the Company shall include the Company and its subsidiaries.
(b)    Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the RSUs may be transferred by will or by the laws of descent and distribution,
the word “Participant” shall be deemed to include such person or persons.
6.    Non-Transferability. The RSUs are not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the Plan.
Except as otherwise provided herein, no assignment or transfer of the RSUs, or
of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise, shall vest in the


3



--------------------------------------------------------------------------------

        


assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the RSU shall terminate and become of no
further effect.
7.    Rights as Stockholder. The Participant or a Permitted Transferee of the
RSUs shall have no rights as a stockholder with respect to any share of Common
Stock underlying an RSU unless and until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock and, subject to
Section 9 of this Restricted Stock Unit Agreement and Section 12 of the Plan, no
adjustment shall be made for dividends or distributions or other rights in
respect of such share of Common Stock for which the record date is prior to the
date upon which the Participant shall become the holder of record or the
beneficial owner thereof.
8.    Tax Withholding. The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. Except in the event the
Committee permits the Participant to satisfy any of the required withholding in
a different manner than provided herein and the Participant agrees in writing to
such manner of withholding, (which may include the delivery of shares of Common
Stock (which are not subject to any pledge or other security interest) that have
been held by the Participant for at least six (6) months (or such other period
as established from time to time by the Committee in order to avoid adverse
accounting treatment applying GAAP) having a Fair Market Value equal to such
withholding liability), any required withholding will be satisfied by having the
Company withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the settlement of the Award a number of shares of Common
Stock with a Fair Market Value equal to such withholding liability, provided
that the number of such shares may not have a Fair Market Value greater than the
minimum required statutory withholding liability. The Committee has the
discretion to allow the Participant to satisfy, in whole or in part, any
additional income, employment and/or other applicable taxes payable by the
Participant with respect to the RSUs by electing to have the Company withhold
from the shares of Common Stock otherwise issuable or deliverable to, or that
would otherwise be retained by the Participant upon the vesting or settlement of
the RSUs, as applicable, shares of Common Stock having an aggregate Fair Market
Value that is greater than the applicable minimum required statutory withholding
liability (but such withholding may in no event be in excess of the maximum
statutory withholding amounts in the Participant’s relevant tax jurisdictions).
9.    No Dividend Equivalents. The RSUs granted hereunder do not include the
right to receive any payments of dividends, distributions or any dividend or
distribution equivalent payments.
10.    Clawback/Repayment. All RSUs shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (1) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time, and (2) applicable law. The
Committee may also provide that if the Participant receives any amount in excess
of the amount that the Participant should have otherwise received under the
terms of the RSUs for any reason (including, without limitation, by reason of a




4

--------------------------------------------------------------------------------

        


financial restatement, mistake in calculations or other administrative error),
the Participant shall be required to repay any such excess amount to the
Company.
11.    Detrimental Activity. Notwithstanding anything to the contrary contained
in the Plan, the Grant Notice or this Restricted Stock Unit Agreement, if a
Participant has engaged or engages in any Detrimental Activity, the Committee
may, in its sole discretion, (1) cancel any or all of the RSUs, and/or (2)
require the Participant to forfeit any after-tax gain realized on the vesting of
such RSUs, and to repay the gain promptly to the Company.
12.    Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided; provided that, unless and until some other address be
so designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal executive office,
to the attention of the Company Secretary, and all notices or communications by
the Company to the Participant may be given to the Participant personally or may
be mailed to the Participant at the Participant’s last known address, as
reflected in the Company’s records. Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.
13.    No Right to Continued Service. This Agreement does not confer upon the
Participant any right to continue as a service provider to the Company.
14.    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.
15.    Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, that any such waiver, alteration, amendment or modification is
consented to on the Company’s behalf by the Committee. No waiver by either of
the parties hereto of their rights hereunder shall be deemed to constitute a
waiver with respect to any subsequent occurrences or transactions hereunder
unless such waiver specifically states that it is to be construed as a
continuing waiver.
16.    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Maryland, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Restricted Stock Unit Agreement, the Grant Notice or the Plan to the
contrary, if any suit or claim is instituted by the Participant or the Company
relating to this Restricted Stock Unit Agreement, the Grant Notice or the Plan,
the Participant hereby submits to the exclusive jurisdiction of and venue in the
courts of Maryland.




5

--------------------------------------------------------------------------------

        


17.    Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.
18.    Section 409A. It is intended that the RSUs granted hereunder are intended
and shall be construed to comply with Section 409A of the Code (including the
requirements applicable to, or the conditions for exemption from treatment as, a
“deferral of compensation” or “deferred compensation” as those terms are defined
in the regulations under Section 409A, whether by reason of short-term deferral
treatment or other exceptions or provisions). 
19.    Minimum Retained Ownership Requirement.
(a)    If a Minimum Retained Ownership Percentage is indicated in the Grant
Notice attached hereto or if the Participant has otherwise been notified by the
Company in writing, then, for so long as the Participant has not undergone a
Termination, the Participant (collectively with all Family Related Holders
(defined below) who become Other Holders (defined below), if applicable) must
continuously hold an aggregate number of Common Stock Equivalents (defined
below) that is at least equal to the Minimum Retained Ownership Percentage of
the cumulative amount of (x) all RSUs granted to the Participant under this
Agreement and (y) all other RSUs or other Awards that have been or are hereafter
granted to the Participant under the Plan, in the case of both clauses (x) and
(y), that have become vested pursuant to Section 2 of this Agreement or a
provision similar to Section 2 of this Agreement, prior to the application of
any net settlement or reduction of the number of shares of Common Stock
deliverable under the Award to satisfy withholding as contemplated by Section 8
hereof and Section 14 of the Plan or provision similar to Section 8 hereof.
(b)    “Family Related Holder” means, in respect of the Participant, any of the
following: (i) such Participant’s spouse, parents, parents-in-law, children,
siblings and siblings-in-law, descendants of siblings, and grandchildren, (ii)
any trust or other personal or estate planning vehicle established by such
Participant, (iii) any charitable organization established by such Participant,
and (iv) any successor-in-interest to such Participant, including but not
limited to a conservator, executor or other personal representative.
(c)    “Other Holder” means any Person that holds an RSU other than the
Participant.
(d)    “Common Stock Equivalents” means any combination of (i) RSUs that are or
become vested pursuant to Section 2 of this Agreement and shares of Common Stock
delivered upon settlement of any such RSUs and (ii) Awards granted to the
Participant under the Plan but not under this Agreement that are or become
vested pursuant to a provision similar to Section 2 of this Agreement and shares
of Common Stock delivered upon settlement of any such RSUs.
(e)    The provisions of this Section 19 may from time to time be waived by any
officer or director of the Company (except with respect to his or her own
Award), subject to the




6

--------------------------------------------------------------------------------

        


imposition of any conditions or further requirements as determined by the
Committee in its sole discretion. Without limiting the foregoing, (i) the
Committee may impose equivalent transfer restrictions on the Participant’s other
equity, if any, held in the Company (including any other Awards) to the extent
that the provisions of this Section 19 are waived, and (ii) the Participant
hereby consents in advance to the imposition of such equivalent transfer
restrictions for purposes of the governing documents of the Participant’s other
equity, if any, held in the Company (including any other Awards) to the extent
the application of this Section 19 to the Common Stock Equivalents is otherwise
waived in accordance herewith.
(f)    Any purported transfer of any shares of Common Stock that would result in
a violation of this Section 19 is null and void. Notwithstanding anything to the
contrary contained in this Agreement, this Section 19 shall survive any
termination of this Agreement.




7